Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The application of Kyuhyun Cho for Electronic Apparatus And Method Of Controlling the Same filed 10/30/20 has been examined. Claims 1-20 are pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
              Regarding claims 1-11, the prior art of record is silent on teaching an electronic apparatus comprising:
a sound output unit including sound output circuitry;
and a processor configured to: obtain first sound information from an external
apparatus that receives a first sound output from the sound output unit,
obtain second sound information from the external apparatus that receives a second sound output from an object, and identify locations of the electronic apparatus and the object with respect to the external apparatus based on a first signal characteristic and a second signal characteristic respectively detected using the obtained first sound information and second sound
information. 
	Regarding claims 12-20, the prior art of record fail to teach or suggest 
obtaining first sound information from an external apparatus that receives a first sound output from an object;
outputting a second sound;
obtaining second sound information from the external apparatus that receives the output second sound; and identifying locations of the electronic apparatus and the object with respect to the external apparatus based on a first signal characteristic and a second signal characteristic respectively detected using the obtained first sound information and second sound information.
The closest prior art of record (US 20150264529, 20120263020, 20190253801) teaches determining a location based the receive audio from external device but is silent on teaching the limitation as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683